STRAUP, J.
The decision of Liebhardt v. Lawrence, 40 Utah, 243, 120 Pac. 215, in the original opinion and on petition for a rehearing controls and disposes of this case.
The judgment of the court below is therefore reversed and vacated, and the cause remanded to the trial court, with directions to reinstate the complaint, to set aside the former judgment obtained by the defendant against the plaintiff, quieting the title to the property in the defendant, to permit the plaintiff to plead to the merits, and to hear, determine, and adjudge whether the plaintiff or the defendant is the owner and entitled to the property, and to quiet the title in him who may so be found and adjudged to be the owner and entitled to its possession. Costs to appellant.
FRICK, C. J., and McCARTT, J., concur.